se 5:15-cv-02054-VAP-AGR Document 82 Filed 04/17/20 Page1lofi Page ID #:3582

 

1
2
3
4
5
6
7
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
11 | JOHNNY LOUIS RAMIREZ, NO. EDCV 15-2054-VAP (AGR)
12 Petitioner,
13 y JUDGMENT
14} CLARK E DUCART, Warden,
15 Respondent.
16
17 Pursuant to the Order Accepting Findings and Recommendation of United

18 || States Magistrate Judge,

19 IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20 || denied and dismissed with prejudice.
21

22 | DATED: April 17, 2020

23

24

25

26

27

28

  

O. Pht:

nited States District Judge

 
